Butler App. No. CA2003-01-011, 2003-Ohio-5985. Discretionary appeal accepted on Proposition of Law No. III; cause consolidated with 2004-0003, State v. Back, Butler App. No. CA2003-01-011, 2003-Ohio-5985; causes held for the decision in 2003-1048 and 2003-1049, State v. White, Guernsey App. No. 02CA23, 2003-Ohio-2289; and briefing schedule stayed.
Moyer, C.J., Lundberg Stratton and O’Connor, JJ., concur but would also accept all other propositions of law.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.